Hon. Thomas J. Young County Attorney, Orleans County
This is in response to your letter wherein you ask whether a county may establish a joint water/sewer district with all of the purposes and powers of water districts and sewer districts combined. You note that County Law, § 250 authorized counties to establish county water districts and county sewer districts.
While you are correct in stating what County Law, § 250 authorizes, we do not believe that this section may be extended to include authorization for the establishment of a combined water and sewer district. There is nothing in the County Law (and we have been unable to find any other statute) which would authorize such a combined district. There is a basic rule of statutory construction which states that the failure to include the matter within the scope of an act may be construed as an indication that its exclusion was intended (McKinney's Statutes, § 74). Furthermore, it is well settled that local governmental units are creatures of and exercise only those powers delegated to them by the State (Seaman v Fedourich, 16 N.Y.2d 94 [1965]).
Therefore, by reason of the silence of the Legislature in this area and the basic restrictions placed on municipalities, it is our opinion that a county may not establish a combined water/sewer district.